Citation Nr: 9921033	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for auriculoventricular 
block with sinus arrest and postural hypotension, post pace-maker 
insertion, currently evaluated as 60 percent disabling.

2.  Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§§ 4.29 and 4.30 based on Department of Veterans Affairs 
hospitalization in February 1992.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from September 1971 to October 
1972.  This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


In a  previous remand, it was requested that the RO determine 
whether the appellant desired to advance a claim for secondary 
service connection for a psychiatric disorder, and if so, take 
the necessary steps to adjudicate such claim.  This has not yet 
been accomplished and is thus being referred to the RO once 
again.


REMAND

In 1972, the appellant, who was twenty years old at the time, was 
diagnosed as having first-degree atrioventricular block with 
sinus arrest and postural hypotension; service connection was 
subsequently granted for this abnormality, and  evaluated as 30 
percent disabling (DC 7015:  "Complete [AV block], without 
syncope").  Beginning in late 1991, the veteran first began to 
experience chest pains; in early 1992, cardiac catheterization 
revealed "clear" coronary arteries.  In 1994, following an 
episode of severe chest pain, the appellant became markedly 
bradycardic (with an 8-second period of asystole); a permanent 
pacemaker (bipolar VVI) was implanted for control of "sick-sinus 
syndrome").  Effective November 1995, the RO determined the 
appellant's conduction abnormality to be 60 percent disabling (DC 
7015:  "Complete [AV  block], with Stokes-Adams attacks several 
times a year despite the use of medication or management of the 
heart block by pacemaker").   
           
During the pendency of this appeal, the criteria for rating 
disabilities of the cardiovascular system were revised.  Under 
the "old" criteria for atrioventricular block, compensable 
evaluations included the need for medication or pacemaker 
insertion and the presence of syncopal or Stokes-Adams attacks; 
the appellant is currently evaluated as 60 percent disabled.  
Under the amended ("new") criteria for atrioventricular block, an 
evaluation of 60% or more requires evidence of rather significant 
left ventricular dysfunction, based on workload (METs) 
determination, reduced ejection fraction (EF), or presence of 
congestive heart failure (recurrent acute or chronic).   

The Board remanded the case for additional development, and a VA 
cardiovascular examination was conducted in May 1998; given the 
nature of the veteran's cardiac disability, special testing was 
limited to 24-hour Holter monitoring.  Thereafter, the RO sought 
clarification of apparent deficiencies in the examination that 
had just been carried out.  The Board notes that despite the RO 
directing attention to the required data (METs and/or EF 
determination), an August 1998 VA medical report indicates that 
an exercise stress test would not be helpful for C&P purposes 
because the appellant has well-documented coronary vasospasm -- a 
different entity than atherosclerotic coronary disease -- and 
would, therefore, have an unpredictable pattern of exertion-
related symptoms.   However, clinical records now associated with 
the claims file indicate that the appellant was treated in 
October 1998 for acute myocardial infarction associated with 
coronary disease.        

The Board finds that prior to further consideration of the issues 
on appeal, additional clinical evidence is necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the appellant 
for a VA specialty examination by a 
cardiologist in order to determine the 
nature and severity of all currently 
identifiable heart disease.  Cognizant of 
the appellant 
a) currently diagnosed conduction  
abnormality ["AV block with sinus arrest 
and postural hypotension, post pacemaker 
insertion"] and b) recently documented 
atherosclerotic coronary artery disease, 
the examiner should undertake any and all 
diagnostic procedures considered to be 
appropriate for a comprehensive evaluation 
of these clinical entities.  

Unless  medically  contraindicated, a 
laboratory determination of METs by 
exercise testing and a non-invasive 
measurement of left ventricular ejection 
fraction (LVEF) should be included in the 
veteran's cardiac work-up.  The 
cardiologist should identify all test 
results that reflect left ventricular 
dysfunction and include in the discussion 
whether they, if present, are due to the 
veteran's service-connected conduction 
abnormality or to his nonservice-connected 
atherosclerotic coronary artery disease 
(CAD).     

The examiner should also indicate whether 
any currently diagnosed organic heart 
disease, including atherosclerotic CAD, is 
causally related to the appellant's 
conduction (sinus  node) abnormality.  

It is requested that the cardiology 
specialist also express an opinion as to 
whether the appellant's VA hospitalization 
in February 1992 necessitated at least one 
month of convalescence, and if so, exactly 
how long was necessary for convalescence.  

A copy of this remand as well as the entire 
claims file must be made available to, and 
reviewed by the cardiologist prior to the 
specialty examination and the completion of 
his formal medical report.

2.  Once the above has been completed, the 
RO should review the new evidence of record 
and determine whether any further 
development is indicated.  If so, all such 
development should be accomplished.  The RO 
should then readjudicate the claims on 
appeal.  

If the benefits sought on appeal remain denied, following the 
usual appellate procedures, the claim should be returned to the 
Board.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).





